DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 03/08/2022 has been entered.  Claim 1 has been amended, claims 2-91 have been canceled, claims 92-110 have been added, and therefore, claims 1, and 92-110 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 108 is objected to because of the following informalities:  please correct "would" to "wound", line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 92-93, 96-98, and 100-108 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0263021 A1-Stobbe.
Claim 1: “An apparatus for culturing cells in connection with a fluid flow, comprising: a bioreactor including a fixed bed for culturing cells.”:  Stobbe discloses the present invention relates to device, such as a bio-reactor or a bio-reactor module, for producing a bio material and/or a therapeutic material, a process for creating a micro-organism friendly environment for use in a bio-reactor and methods for operating said bio-reactor (Para. [0001], lines 1-5).  Further, Stobbe discloses a bio-reactor is a suitable device for growing both anchorage dependent and suspended microorganism (Para. [0018], lines 1-2).  Also, Stobbe discloses the number of discs/stacks in the bioreactor or a module, can be any number (Para. [0060], lines 1-2).  Stobbe discloses a bioreactor with fixed beds (Para. [0121], lines 1-2, Fig. 5).
“the bioreactor comprising a housing forming an interior compartment, the interior compartment including: a first chamber comprising the structured fixed bed for culturing cells;”:  Stobbe discloses an interior compartment of the bioreactor (Para. [0158], line 3); Stobbe discloses a bioreactor with fixed beds (first chamber, Para. [0121], lines 1-2, illustrated in Fig. 5).
“and a second chamber comprising an imperforate tube for transmitting fluid having passed through the structured fixed bed back to the first chamber, wherein the structured fixed bed comprises a plurality of layers of material spirally wound around the imperforate tube.”:  Stobbe discloses a second chamber comprising an imperforate tube (central feeding tube 22, Para. [0354], line 8).  Further, Stobbe disclose the structured fixed bed configuration of figure 5 comprises a plurality material layers wound around the imperforate tube (central feeding tube and inlet tube 52).

Claim 92: “the interior compartment further including a third chamber for recirculating fluid through the structured fixed bed.”:  Stobbe disclose pumping sections 38a, 38b, membrane pumps (Para. [0359], lines 5-6), are positioned above the first chamber in Fig. 3

Claim 93: “wherein the third chamber is above the first chamber.”:  Stobbe disclose pumping sections 38a, 38b, membrane pumps (Para. [0359], lines 5-6), are positioned above the first chamber in Fig. 3.

Claim 96: “further including an external reservoir and conduits forming a continuous loop for circulating fluid to the bioreactor.”:  Stobbe discloses the bioreactor comprises an external fluid circuit, located outside the bioreactor as a separate reactor (reservoir, Para. [0251], lines 1-2); external medium loop (Para. [0289], line 9).

Claim 97: “wherein the plurality of layers of material comprise a mesh layer.”:  Stobbe disclose the plurality of layers of materials comprise a mesh layer (illustrated in Fig. 5); mesh flow layers (Para. [0353], line 7).
	Claim 98: “wherein the plurality of layers of material comprise a woven material.”:  Stobbe disclose layers of woven matrix (Para. [0152], line 3).

	

Claim 100: “An apparatus for culturing cells in connection with a fluid flow, comprising: a bioreactor including a structured fixed bed for culturing cells, the bioreactor comprising a housing forming an interior compartment, the interior compartment including a first chamber comprising the structured fixed bed for culturing cells and a second chamber comprising an imperforate tube for transmitting fluid having passed through the structured fixed bed back to the first chamber, wherein the structured fixed bed comprises a plurality of layers of material.”:  Stobbe discloses the e present invention relates to device, such as a bio-reactor or a bio-reactor module, for producing a bio material and/or a therapeutic material, a process for creating a micro-organism friendly environment for use in a bio-reactor and methods for operating said bio-reactor (Para. [0001], lines 1-5).  Further, Stobbe discloses a bio-reactor is a suitable device for growing both anchorage dependent and suspended microorganism (Para. [0018], lines 1-2).  Also, Stobbe discloses the number of discs/stacks in the bioreactor or a module, can be any number (Para. [0060], lines 1-2).  Stobbe discloses a bioreactor with fixed beds (Para. [0121], lines 1-2, Fig. 4).  Stobbe discloses an interior compartment of the bioreactor (Para. [0158], line 3); Stobbe discloses a bioreactor with fixed beds (first chamber, Para. [0121], lines 1-2, illustrated in Fig. 4).  Stobbe discloses a second chamber comprising an imperforate tube (central feeding tube 22, Para. [0354], line 8).  Further, Stobbe disclose the structured fixed bed configuration of figure 5 comprises a plurality material layers wound around the imperforate tube (central feeding tube and inlet tube 52).  Further, Stobbe disclose the structured fixed bed configuration of figure 5 comprises a plurality material layers wound around the imperforate tube (central feeding tube and inlet tube 52).

Claim 101: “further including an external reservoir and conduits for circulating fluid to the bioreactor.”:  Stobbe discloses the bioreactor comprises an external fluid circuit, located outside the bioreactor as a separate reactor (reservoir, Para. [0251], lines 1-2); external medium loop (Para. [0289], line 9).

Claim 102: “wherein the plurality of layers of material comprise one or more woven layers.”:  Stobbe disclose layers of woven matrix (Para. [0152], line 3).  Stobbe disclose layers of non-woven and woven materials may further be oriented according to need and are not limited in any method of assembling (Para. [0152], lines 6-8).

Claim 103: “wherein the first chamber comprises a top wall having an opening for transmitting fluid from the first chamber to the second chamber.”:  Stobbe disclose a top wall (illustrated in Fig. 5) of device 50, comprising an opening (fluid port 52b, Para. [0364], line 5, Fig. 5) which transmits fluid throughout the device 50.

Claim 104: “wherein the first chamber is bounded by an outer wall, and further including an outer casing forming a space with the outer wall.”:  Stobbe disclose a first chamber of the device 50, which comprise the structured fixed bed of the interior compartment of device 50.  Further, Stobbe disclose an outer wall, and an outer casing forming a space with the outer wall, illustrated below in annotated Fig. 5.

    PNG
    media_image1.png
    446
    493
    media_image1.png
    Greyscale

Claim 105: “wherein the structured fixed bed comprises a spirally wound fixed bed.”:  Stobbe disclose the structured fixed bed configuration of figures 2 and 5 comprises a plurality material layers wound around the imperforate tube (central feeding tube and inlet tube 52, Para. [0037], Para. [0106], Para. [0160], Para. [0161]).

Claim 106: “wherein the plurality of layers of materials comprise cell immobilization layers in direct contact.”:  Stobbe disclose the matrix allows biological cells to adhere to the matrix material and habitat the internal volume, i.e. the matrix of the stocks or discs (Para. [0052], lines 8-10).  Further, Stobbe disclose the bioreactor apparatus is for culturing immobilized cells, such as microorganisms, comprising a porous three-dimensional matrix, said matrix having a least two porous walls arranged in parallel or partly in parallel (Para. [0303], lines 1-4).

Claim 107: “An apparatus for culturing cells in connection with a fluid flow, comprising: a modular bioreactor including a structured fixed bed for culturing cells, the bioreactor comprising a housing forming an interior compartment, the interior compartment including the structured fixed bed for culturing cells, wherein the structured fixed bed comprises a plurality of layers of woven material; and an external reservoir and conduits for circulating fluid to the bioreactor.”: Stobbe discloses the e present invention relates to device, such as a bio-reactor or a bio-reactor module, for producing a bio material and/or a therapeutic material, a process for creating a micro-organism friendly environment for use in a bio-reactor and methods for operating said bio-reactor (Para. [0001], lines 1-5).  Further, Stobbe discloses a bio-reactor is a suitable device for growing both anchorage dependent and suspended microorganism (Para. [0018], lines 1-2).  Also, Stobbe discloses the number of discs/stacks in the bioreactor or a module, can be any number (Para. [0060], lines 1-2).  Stobbe discloses a bioreactor with fixed beds (Para. [0121], lines 1-2, Fig. 4).  Stobbe discloses an interior compartment of the bioreactor (Para. [0158], line 3); Stobbe discloses a bioreactor with fixed beds (first chamber, Para. [0121], lines 1-2, illustrated in Fig. 4).  Further, Stobbe disclose the structured fixed bed configuration of figure 5 comprises a plurality material layers wound around the imperforate tube (central feeding tube and inlet tube 52).  Further, Stobbe disclose the structured fixed bed configuration of figure 5 comprises a plurality material layers wound around the imperforate tube (central feeding tube and inlet tube 52).  Also, Stobbe discloses the bioreactor comprises an external fluid circuit, located outside the bioreactor as a separate reactor (reservoir, Para. [0251], lines 1-2); external medium loop (Para. [0289], line 9).

Claim 108: “wherein the plurality of layers of woven material are spirally would around an imperforate tube.”:  Further, Stobbe disclose the structured fixed bed configuration of figure 5 comprises a plurality material layers wound around the imperforate tube (central feeding tube and inlet tube 52, Para. [0037], Para. [0106], Para. [0160], Para. [0161]).  Also, Stobbe disclose layers of non-woven and woven materials may further be oriented according to need and are not limited in any method of assembling (Para. [0152], lines 6-8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 93 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0263021 A1-Stobbe as applied to claim 92 above, and further in view of US 5501971-Freedman et al. (hereafter Freedman).
Regarding claim 93, Stobbe teaches the invention discussed above in claim 92.  Further, Stobbe teaches a third chamber and the third chamber (pumping sections/pumping membranes 38b and 38a, discussed above).) are below the first chamber of the bioreactor, illustrated in Fig. 3, and an agitation mechanism (Para. [0016], line 6.  However, Stobbe does not explicitly teach wherein the third chamber is below the first chamber and includes an impeller.
For claim 93, Freedman teaches an invention relating to a method and apparatus for cultivating cells (Col. 1, lines 11-12) and Freedman teaches a bioreactor comprising a third chamber (designated A1, area under basket 14), where the third chamber, the area under basket 14 includes an impeller (impeller 28, Col. 3, lines 43, Fig. 1) located below a first chamber (basket 14, which reads on the instant claim limitation of the third chamber is below the first chamber and includes an impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stobbe to include a third chamber, which comprises an impeller, below the first chamber as taught by Freedman, because Freedman teaches the impeller allows for circulation of the medium which passes through the basket in the reactor vessel (Col. 3, lines 42-43).

Regarding claim 95, Stobbe teaches the invention discussed above in claim 93.  However, Stobbe does not explicitly teach an impeller comprising one or more curved blades.  
For claim 95, Freedman teaches an invention relating to a method and apparatus for cultivating cells (Col. 1, lines 11-12) and Freedman teaches a bioreactor comprising an impeller 28 which includes curved blades (blades 29, Col. 3, line 44), where Fig. 1 illustrates two blades of the impeller 28 and which illustrate curved blades.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stobbe to include an impeller comprising one or more curved blades as taught by Freedman, because Freedman teaches blades 29 push medium away from the basket in direction A1 (Col. 3, lines 43-45).


Claims 99 and 108-109 are  rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0263021 A1-Stobbe.
Regarding claim 99, Stobbe teaches the invention discussed above in claim 98.  Further, Stobbe teaches a plurality of woven material.  However, Stobbe does not explicitly teach wherein the plurality of layers of woven material are in direct contact.
For claim 99, Stobbe disclose layers of non-woven and woven materials may further oriented according to need and are not limited in method of assembling (Para. [0152], lines 6-8), which reads on the instant claim limitation of  wherein the plurality of layers of woven material are in direct contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stobbe to include wherein the plurality of layers of woven material are in direct contact as taught by Stobbe, because Stobbe teaches flow net or similar structures may be integrated inside, embedded inside the non-woven matrix or between layers of woven matrix in order to obtain a specific rigid appearance (Para. [0152], lines 1-4).

Regarding claim 108, Stobbe teaches the invention discussed above in claim 107.  Further, Stobbe teaches a plurality of woven material.  However, Stobbe does not explicitly teach wherein the plurality of layers of woven material are in direct contact.
For claim 108, Stobbe disclose layers of non-woven and woven materials may further oriented according to need and are not limited in method of assembling (Para. [0152], lines 6-8), which reads on the instant claim limitation of  wherein the plurality of layers of woven material are in direct contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stobbe to include wherein the plurality of layers of woven material are in direct contact as taught by Stobbe, because Stobbe teaches flow net or similar structures may be integrated inside, embedded inside the non-woven matrix or between layers of woven matrix in order to obtain a specific rigid appearance (Para. [0152], lines 1-4).

Regarding claim 109, Stobbe teaches the invention discussed above in claim 107.  Further, Stobbe teaches a plurality of woven material and Stobbe teaches the structured fixed bed configuration of figure 5 comprises a plurality material layers wound around the imperforate tube (central feeding tube and inlet tube 52, Para. [0037], Para. [0106], Para. [0160], Para. [0161]).  However, Stobbe does not explicitly teach wherein the plurality of layers of woven material are in direct contact.
For claim 109, Stobbe disclose layers of non-woven and woven materials may further oriented according to need and are not limited in method of assembling (Para. [0152], lines 6-8), which reads on the instant claim limitation of  wherein the plurality of layers of woven material are in direct contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stobbe to include wherein the plurality of layers of woven material are in direct contact as taught by Stobbe, because Stobbe teaches flow net or similar structures may be integrated inside, embedded inside the non-woven matrix or between layers of woven matrix in order to obtain a specific rigid appearance (Para. [0152], lines 1-4).



Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0263021 A1-Stobbe, and in further view of US 2011/0263021 A1-Stobbe (another embodiment and Fig. 2 of the reference).
Regarding claim 110, Stobbe teaches the invention discussed above in claim 107.  Further, Stobbe teaches an external circuit loop of the bioreactor discussed above.  However, Stobbe does not explicitly teach ports in a lid of the bioreactor.
For claim 110, Stobbe teaches a bioreactor comprising a lid (cover 27, Para. [0357], line 8, Fig. 2), wherein the lid (cover 27) includes ports (inlet 24a, outlet 24d, outlet 24b, Para. [0357], lines 8-9), which reads on the instant claim limitation of ports in a lid of the bioreactor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stobbe to include ports in a lid of the bioreactor as taught by Stobbe, because Stobbe teaches the ports (inlet 24a, outlet 24d, outlet 24b) correspond with external pumps, valves, etc. (not shown) for fluid control and general bio-reactor operation (Para. [0357], lines 10-11).


Response to Arguments
Regarding pg. 6 and the top of pg. 7, pertaining to the Applicant’s disagreement with the lack of unity cited in the previous Office Action.  Per the Office Actions dates 02/08/2022 and 03/02/2022, an explanation of the technical feature(s) for each group of the restriction was detailed in the previously mentioned Office Actions.  Additionally, an Applicant initiated interview was conducted on 02/24/2022 because the Attorney and/or Applicant did not agree with the lack of unity restriction imposed by the Examiner.  There was a non-final rejection mailed on the merits pertaining to claims 1-20, and mailed on 09/03/2021.  Claims 1-20 were originally presented and rejected.  As a response to the non-final rejection, Applicant/Attorney canceled claims 1-91 and added claims 92-111.  As discussed during the interview and in the non-compliant/non-responsive amendment, mailed on 02/08/2022, the newly added claims 92-111 were not originally presented (i.e. they were not the claims originally examined, claims 1-20) and also the new claims 92-111 were completely different than the original claims which received an action on the merits (09/03/2021), therefore, the new claims 92-111 that were added were completely distinct and independent from the previously examined claims 1-20 and were subject to restriction.

Applicant’s arguments with respect to claims 1, and 92-111 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799